UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 January 9, 2014 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 9, 2014, Hewlett-Packard Company (“HP”) entered into an Underwriting Agreement (the “Underwriting Agreement”) among HP, BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner& Smith Incorporated, RBS Securities Inc. andWells Fargo Securities, LLC as representatives of the several underwriters named therein, for the issuance and sale by HP of (i) $1,250,000,000 aggregate principal amount of its 2.750% Global Notesdue January 14, 2019 and (ii) $750,000,000 aggregate principal amount of its Floating Rate Global Notes due January 14, 2019 ((i) and (ii) are collectively referred to as the “Notes”).The Notes were registered under the Securities Act of 1933, as amended, pursuant to HP's automatic shelf registration statement on FormS-3 (File No.333-181669) filed with the Securities and Exchange Commission on May 24, 2012 (the “Registration Statement”). On January 14, 2014, HP closed its public offering of the Notes. The Underwriting Agreement is attached hereto as Exhibit1.1. A form of each series of the Notes is attached hereto as Exhibits 4.1 and 4.2. HP’s officers’ certificate, dated January 14, 2014 (the “301 Officers’ Certificate”), authorizing the terms of the Notes pursuant to Section301 of the Indenture (as defined in Item 9.01 below) governing the Notes, is attached hereto as Exhibit4.3. In connection with the issuance of the Notes, Gibson, Dunn& Crutcher LLP has provided a legal opinion and consent, which are attached hereto as Exhibits 5.1 and 23.1, respectively. The purpose of this Current Report is to incorporate by reference the Underwriting Agreement, the form of the Notes, the 301 Officers’ Certificate and the opinion and consent of Gibson, Dunn& Crutcher LLP (attached hereto as Exhibits 1.1, 4.1, 4.2,4.3, 5.1 and 23.1, respectively) into the Registration Statement. By filing this Current Report, such exhibits and this Current Report are hereby incorporated by reference into the Registration Statement. Item 9.01. Financial Statements and Exhibits. Exhibit Number Description Exhibit 1.1 Underwriting Agreement datedJanuary 9, 2014, among HP, BNP Paribas Securities Corp., Merrill Lynch, Pierce, Fenner& Smith Incorporated, RBS Securities Inc. andWells Fargo Securities, LLC Exhibit 4.1 Form of2.750%Global Notes due January 14, 2019 Exhibit 4.2 Form ofFloating RateGlobal Notes due January 14, 2019 2 Exhibit 4.3 Officers’ Certificate dated January 14, 2014, delivered pursuant to Section 301 of the Indenture, dated as of June 1, 2000 (the “Indenture”), between HP and The Bank of New York Mellon Trust Company, N.A. (as successor to The Bank of New York Trust Company, N.A., as successor to J.P. Morgan Trust Company, National Association, as successor to Chase Manhattan Bank and Trust Company, National Association) as Trustee Exhibit 5.1
